DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 7 January 2021 has been entered. Claim(s) 1, 7-14 and 26-28 remain pending in this application. Claim(s) 2-6 and 15-25 have been cancelled.  Claim(s) 26-28 are new.
The amendment to the claims has overcome the §112(b) rejection set forth in the office action mailed 23 November 2020.

Priority

The instant application claims priority to Provisional Applications 62/051,227 and 62/053,036, however neither application mentions a void or micro-void being formed between layers of propellant. Therefore Claims 1-17, which include limitations directed towards a micro-void between layers are not given the benefit of the filing date of the provisional applications. The claims will have benefit to the filing date of the 371 filing of 10 September 2015.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leasure (U.S. Patent No. 3,555,816), hereinafter Leasure, in view of Horst (U.S. Patent No. 4,581,998), hereinafter Horst, Barbero (U.S. Patent No. 3,529,551), hereinafter Barbero, and NASA (Non-Patent Literature – Solid Propellant Grain Design and Internal Ballistics), hereinafter NASA.

Regarding Independent Claim 1 and Claims 26-28, Leasure teaches a rocket motor (Figure 1) comprising: 
a nozzle (4); and 
a solid propellant section (8,14) in communication with the nozzle (Figure 1 – the propellant section, 8, is in the casing, 2, which is connected to the nozzle, 4, and therefore the gases produced from the propellant section will flow through the nozzle and is in communication with the nozzle), the solid propellant section including a first energetic grain layer (Figures 1 and 2, B – the layer, B, in the forward section, 14, is the first energetic grain layer) having a top surface (Figures 1 and 2 – the radially outermost surface of B is the top surface of the first energetic grain layer) and a bottom surface (Figures 1 and 2 – the radially innermost surface of B is the bottom surface of the first energetic grain layer), (Figures 1 and 2, C – the layer, C, in the forward section, 14, is the second energetic grain layer) having a top surface (Figures 1 and 2 – the radially outermost surface of C is the top surface of the second energetic grain layer) and a bottom surface (Figures 1 and 2 – the radially innermost surface of C is the bottom surface of the second energetic grain layer), and a third energetic grain layer (Figures 1 and 2, A – the layer, A, in the forward section, 14, is the third energetic grain layer) having a top surface (Figures 1 and 2 – the radially outermost surface of A is the top surface of the third energetic grain layer) and a bottom surface (Figures 1 and 2 – the radially innermost surface of A is the bottom surface of the third energetic grain layer), wherein the first energetic grain layer is between the second and third energetic grain layers (Figures 1 and 2 – the first layer, B, is between the second and third layers, C and A) such that the bottom surface of the second energetic grain layer partially abuts the top surface of the first energetic grain layer (Figures 1 and 2 – the radially inner/bottom surface of the second layer, C, contacts/abuts the radially outer/top surface of the first layer, B) and the top surface of the third energetic grain layer partially abuts the bottom surface of the first energetic grain layer (Figures 1 and 2 – the radially outer/top surface of the third layer, A, contact/abuts the radially inner/bottom surface of the first layer, B).
Leasure does not teach (Claim 1) wherein the first energetic grain layer includes a plurality of hollow micro-spheres and the second and third energetic grain layers do not contain any micro-voids, wherein the hollow micro-spheres are non-uniformly distributed within the first energetic grain layer such that the hollow micro-spheres only reside at an interface between the first energetic grain layer and the second energetic grain layer and an interface Claim 26) wherein the plurality of hollow micro- spheres each provide a hollow, enclosed volume with a dimension that is 1000 micrometers or less; (Claim 27) wherein the dimension is 500 micrometers or less; (Claim 28) wherein the dimension is less than 100 micrometers.
However, Horst teaches a solid propellant grain (Abstract, Line 1) with concepts that may be applied to granular propellant with cylindrical outer surfaces (Column 3, Lines 5-8) with a first energetic grain layer (Figure 13, Element 74), a second energetic grain layer (Figure 13 the layer, Element 76, located on the outside of the first energetic grain layer, 74, is the second energetic grain layer) and a third energetic grain layer (Figure 13 – the layer, Element 76, located on the inside of the first energetic grain layer, 74, is the third energetic grain layer) (Claim 1) wherein the first energetic grain layer includes a plurality of surface voids (Column 9, Line 60- Column 10, Line 2 – the first layer, 74, includes scoring lines or cuts/voids in the surfaces of the layer before being assembled between the layers, 74) and the second and third energetic grain layers do not contain any surface voids (Figures 13 and 16 - Column 9, Line 60- Column 10, Line 2 – the second and third layers, 74 are slower burning and do not have the score lines/cuts/voids), wherein the plurality surface voids are non-uniformly distributed within the first energetic grain layer (Column 9, Line 60 – Column 10, Line 2 – the term “score” is defined by Merriam-Webster.com as “a line (such as a scratch or incision) made with or as if with a sharp instrument”, therefore the scoring lines of Horst are surface cuts that do not pass through the layer; the cuts/voids are scoring lines/cuts/voids that are provided in the surface and thus do not pass through the first energetic layer, therefore the voids are non-uniformly distributed with in the first energetic grain layer as they are only on the surfaces) such that the plurality of surface voids only reside at an interface between the first energetic grain layer and the second energetic grain layer and an interface between the first energetic grain layer and the third energetic grain layer (Figures 13 and 16 - Column 9, Line 60 – Column 10, Line 2 – the score lines/cuts/voids are only at the surface of the first layer, 74, and therefore only at the interface with the first layer and the second and third layers, 76).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Leasure to include the first energetic grain layer includes a plurality of surface voids and the second and third energetic grain layers do not contain any surface voids, wherein the plurality of surface voids are non-uniformly distributed within the first energetic grain layer such that the plurality of surface voids only reside at an interface between the first energetic grain layer and the second energetic grain layer and an interface between the first energetic grain layer and the third energetic grain layer, as suggested and taught by Horst, in order to provide a propellant grain that is structured and programmed to provide a programmed increased burning surface (Column 1, Lines 30-34) and allow for higher loading densities without compromising the complete programmability of the burning surface profile (Column 3, Lines 11-15).
Leasure in view of Horst do not teach (Claim 1) wherein the first energetic grain layer include a plurality of hollow micro-spheres; (Claim 26) wherein the plurality of hollow micro- spheres each provide a hollow, enclosed volume with a dimension that is 1000 micrometers or less; (Claim 27) wherein the dimension is 500 micrometers or less; (Claim 28
However, Barbero teaches a solid rocket propellant system (Column 1, Lines 3-7) (Claim 1) where voids are made in the surface of the propellant using hollow sphere (Column 5, Lines 3-18) and the voids may be made in surface in the form of lines (Column 2, Lines 41-55); (Claim 26) wherein the plurality of hollow spheres each provide a hollow, enclosed volume (Column 5, Lines 16-18 – the hollow spheres are hollow and therefore provide a hollow, enclosed volume).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Leasure in view of Horst to include (Claim 1) the first energetic grain layer including a plurality of hollow micro-spheres, by making the plurality of surface voids, as taught by Horst, with the hollow spheres and (Claim 26) wherein the plurality of hollow spheres each provide a hollow, enclosed volume, as taught by Barbero, thereby making hollow spheres only residing at an interface between the first energetic grain layer and the second energetic grain layer and an interface between the first energetic grain layer and the third energetic grain layer, in order to provide the void formation in a manner that is fool-proof in design and in operation that does not require elaborate precautions during manufacturing (Barbero – Column 8, Lines 16-19).
Leasure in view of Horst and Barbero do not teach the (Claim 1) hollow sphere being a micro-micro-sphere; (Claim 26) the enclosed volume with a dimension that is 1000 micrometers or less; (Claim 27) wherein the dimension is 500 micrometers or less; (Claim 28
However, Barbero further teaches that the size/shape of the plurality of surface voids, and therefore the hollow spheres effect the amount of burning surface and thereby determine the chamber pressure/thrust (Column 2, Lines 49-51).
Further, NASA teaches that the grain configuration of a solid rocket motor, i.e. its initial shape and volumetric loading directly affect the ballistic performance of the grain (NASA – Page 1, Paragraphs 1-2 and Page 2, Paragraph 3).
Therefore size of a propellant grain feature, i.e. a void and thus the hollow sphere making the void, is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is changing the burn surface area and the volumetric loading thereby directly effecting the thrust and stored energy of the rocket.  
Therefore since the general conditions of the claim, i.e. that the layers of propellant contain a hollow sphere at the interface, were disclosed in the prior art by Leasure in view of Horst and Barbero, it is not inventive to discover the optimum size by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hollow sphere of Leasure in view of Horst and Barbero to (Claim 1) be a micro-sphere with (Claim 26) the enclosed volume with a dimension that is 1000 micrometers or less; (Claim 27) wherein the dimension is 500 micrometers or less; (Claim 28) wherein the dimension is less than 100 micrometers in order to increase the thrust provided by the grain by increasing the surface area (Barbero – Column 2, Lines 49-51) and keep the effect on the volumetric loading to a minimum thereby allowing a larger amount of energy to be stored.

Regarding Claim 9, Leasure in view of Horst, Barbero and NASA teach the invention as claimed and discussed above. Leasure further discloses wherein the first energetic grain layer and the second energetic grain layer are of difference chemical compositions (Table I – the chemical compositions of layers, C and B, are different).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leasure in view of Horst, Barbero and NASA as applied to claims 1 above, and further in view of Archer (U.S. Patent No. 6,431,072), hereinafter Archer.

Regarding Claims 7 and 8, Leasure in view of Horst, Barbero and NASA teach the invention as claimed and discussed above. Leasure further discloses further comprising (Claim 7) an inner energetic grain layer with a section aft of the plurality of hollow micro-spheres with respect to proximity to the nozzle (Figures 1 and 2 – the layer, A, located in the aft section, 16, of the motor is a radially inner energetic grain layer that, which as a whole is a section that is closer to the nozzle, 4, and therefore further aft of the micro-void which is included in the propellant layers located in the forward section, 14, as discussed above for Claim 1). 
Leasure in view of Horst, Barbero and NASA do not teach (Claim 7) the section including a group of protrusions that are axially-spaced along a central axis of the rocket motor; (Claim 8 wherein the protrusions have a uniform axial thickness).
However, Archer teaches a propellant grain for a rocket motor (Figure 3) that includes (Claim 7) a group of protrusions (52) that are axially-spaced along a central axis of the rocket motor (Figure 3 – Column 4, Lines 39-43 – the protrusions, 52, are axially spaced along the central axis of the motor, which runs vertically in the figure); (Claim 8) wherein the protrusions have a uniform axial thickness (Figure 3 – the protrusions, 52, have a uniform axial width/thickness).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Leasure in view of Horst and NASA to have the inner energetic grain layer section of Leasure in view of Horst, Barbero and NASA, is aft of the plurality of hollow micro-spheres (Claim 7) include a group of protrusions that are axially-spaced along a central axis of the rocket motor; (Claim 8) wherein the protrusions have a uniform axial thickness, as suggested and taught by Archer, in order to provide desired burn rates or variations in burn rates by the surface configuration while wasting a minimal amount of volume in the casing (Archer – Column 1, Lines 59-65).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (U.S. Patent No. 4,581,998), hereinafter Horst, in view of Barbero (U.S. Patent No. 3,529,551), hereinafter Barbero, and NASA (Non-Patent Literature – Solid Propellant Grain Design and Internal Ballistics), hereinafter NASA.

Regarding Independent Claim 10, Horst teaches a solid propellant (Abstract, Line 1, comprising: 
a first energetic grain layer (Figure 13, Element 74) having a top surface (Figure 13 – the radially outer surface of the first layer, 74, is the top surface) and a bottom surface (Figure 13 – the radially innermost surface of the first layer, 74, is the bottom surface); 
Figure 13, Element 76 - located radially outside of the first energetic grain layer, 74, is the second energetic grain layer) having a top surface (Figure 13 – the radially outer surface of the second layer, 76, is the top surface) and a bottom surface (Figure 13 – the radially innermost surface of the second layer, 76, is the bottom surface), the second energetic grain layer on top of the first energetic grain layers (Figure 13 – the second layer is radially outside/on top of the first layer); 
a third energetic grain layer (Figure 13, Element 76 - located radially inside of the first energetic grain layer, 74, is the third energetic grain layer) having a top surface (Figure 13 – the radially outer surface of the third layer, 76, is the top surface) and a bottom surface (Figure 13 – the radially innermost surface of the third layer, 76, is the bottom surface), the first energetic grain layer on top of the third energetic grain layer (Figure 13 – the first layer is radially outside/on top of the third layer), 
wherein the bottom surface of the second energetic grain layer partially abuts the top surface of the first energetic grain layer (Figure 13 – the bottom surface of the second layer, 76, abuts the top surface of the first layer, 74), 
wherein the top surface of the third energetic grain layer partially abuts the bottom surface of the first energetic grain layer (Figure 13 – the top surface of the third layer, 76, abuts the bottom surface of the first layer, 74), 
wherein the first energetic grain layer includes a plurality of surface voids (Column 9, Line 60- Column 10, Line 2 – the first layer, 74, includes scoring lines or cuts/voids in the surfaces of the layer before being assembled between the layers, 74) and the second and third energetic grain layers do not contain any surface voids (Figures 13 and 16 - Column 9, Line 60- Column 10, Line 2 – the second and third layers, 74 are slower burning and do not have the score lines/cuts/voids), 
wherein the plurality of surface voids are non-uniformly distributed within the first energetic grain layer (Column 9, Line 60 – Column 10, Line 2 – the term “score” is defined by Merriam-Webster.com as “a line (such as a scratch or incision) made with or as if with a sharp instrument”, therefore the scoring lines of Horst are surface cuts that do not pass through the layer; the cuts/voids are scoring lines/cuts/voids that are provided in the surface and thus do not pass through the first energetic layer, therefore the voids are non-uniformly distributed with in the first energetic grain layer as they are only of the surfaces) such that the plurality of surface voids only reside at an interface between the first energetic grain layer and the second energetic grain layer and an interface between the first energetic grain layer and the third energetic grain layer (Figures 13 and 16 - Column 9, Line 60 – Column 10, Line 2 – the score lines/cuts/voids are only at the surface of the first layer, 74, and therefore only at the interface with the first layer and the second and third layers, 76).
Horst does not teach wherein the first energetic grain layer include a plurality of hollow micro-spheres. 
However, Barbero teaches a solid rocket propellant system (Column 1, Lines 3-7) (Claim 1) where voids are made in the surface of the propellant using hollow spheres (Column 5, Lines 3-18) and the voids may be made in surface in the form of lines (Column 2, Lines 41-55).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horst to include the first energetic grain layer including a plurality of hollow micro-spheres, by making the Barbero – Column 8, Lines 16-19).
Horst in view of Barbero do not teach the (Claim 1) hollow sphere being a micro-micro-sphere.
However, Barbero further teaches that the size/shape of the plurality of surface voids, and therefore the hollow spheres effect the amount of burning surface and thereby determine the chamber pressure/thrust (Column 2, Lines 49-51).
Further, NASA teaches that the grain configuration of a solid rocket motor, i.e. its initial shape and volumetric loading directly affect the ballistic performance of the grain (NASA – Page 1, Paragraphs 1-2 and Page 2, Paragraph 3).
Therefore size of a propellant grain feature, i.e. a void and thus the hollow sphere making the void, is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is changing the burn surface area and the volumetric loading thereby directly effecting the thrust and stored energy of the rocket.  
Therefore since the general conditions of the claim, i.e. that the layers of propellant contain a hollow sphere at the interface, were disclosed in the prior art by Leasure in view of Horst and Barbero, it is not inventive to discover the optimum size by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one Barbero – Column 2, Lines 49-51) and keep the effect on the volumetric loading to a minimum thereby allowing a larger amount of energy to be stored.

Regarding Claim 11, Horst in view of Barbero and NASA teach the invention as claimed and discussed above. Horst further discloses wherein the bottom surface of the second energetic grain layer partially abuts the top surface of the first energetic grain layer at a predetermined geometry (Figure 13 – the bottom surface of the second layer, 76, is wrapped around/abuts the top surface of the first layer, 74, therefore the abutment of the two surfaces are a predetermined geometry as they are concentric layers).

Regarding Claim 12, Horst in view of Barbero and NASA teach the invention as claimed and discussed above. Horst further discloses wherein the predetermined geometry is selected to define a predetermined flowpath (Figure 13 - Column 9, Lines 49-66 – the first layer, 74, and the second layer, 76, are formed in a scroll/concentric geometry which includes a geometry to increase the surface area/flowpath of the first layer and thereby increase the burning rate and thus is done intentionally/predetermined in order to achieve the faster burn rate separation between layers).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Barbero and NASA as applied to claim 10 above, and further in view of Araki (U.S. Patent No. 4,408,534), hereinafter Araki.

Regarding Claims 13 and 14, Horst in view of Barbero and NASA teach the invention as claimed and discussed above.
Horst in view of Barbero and NASA do not teach (Claim 13) wherein the bottom surface of the second energetic grain layer includes a surface feature; (Claim 14) wherein the surface feature is selected from the group consisting of a protrusion, a rib, a bump, a trapezoid, an ellipsoid, a stud, and a honeycomb.
However, Araki teaches a sheet form propellant (Column 2, Lines 24-25) (Claim 13) that has a bottom surface (Figure 1 – the sheet has a top and bottom surface) wherein the bottom surface of the energetic grain layer includes a surface feature (Figure 1 – Column 4, Lines 56-60 – the bottom surface has a surface feature); (Claim 14) the surface feature is selected from the group consisting of a protrusion, a rib (These limitations are claimed as an alternative and therefore not required when another alternative is met), a bump (Figure 1 – the surface feature shown is in the form of a bump), a trapezoid, an ellipsoid, a stud, and a honeycomb (These limitations are claimed as an alternative and therefore not required when another alternative is met).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horst in view of NASA to include (Claim 13) the bottom surface of the second energetic grain layer includes a Claim 14) the surface feature being a bump, as suggested and taught by Araki, in order to provide a propellant charge with an extremely large efficiency for gas generation (Araki – Column 2, Lines 3-5).

Response to Arguments
In response to Applicant’s remarks regarding priority, Applicant has not provided any arguments regarding the priority determination.  Therefore the priority determination is maintained.
Applicant’s arguments with respect to amended claims 1 and 10 have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's other arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741